DETAILED ACTION
This is a non-final office action on the merits for Application 17/207,900. This action is in response to Applicant’s Amendments and Arguments dated 6/27/2022. Claims 7, 8, 14, 15, 20 and 21 were amended and no claims were cancelled.  Claims 2-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to Claims 7, 8, 14, 15, 20 and 21 are withdrawn in view of Applicant’s amendments.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Office acknowledges the terminal disclaimer received for double patenting in view of U.S. Patent 10,977,611. 

Claims 2-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7, 10, 13 and 14 of U.S. Patent No. 10,229,386 (‘386) in view of U.S. Patent Publication 2014/0019285 (Karthik).  

Regarding Claims 2, 9 and 16:
U.S. Patent 10,229,386 (‘386) teaches: (Previously Presented) A method, comprising: ([Claim 10] “A computer-implemented method of inventory management comprising:”)

receiving, from a mobile computing device, product information associated with an item; ([Claim 10] “receiving, from a mobile computing device of a consumer, product information associated with an article offered for sale in a retail establishment of a merchant”)

receiving, from the mobile computing device, an indication of a merchant at which the item is present; ([Claim 10] “an article offered for sale in a retail establishment of a merchant…determining that the merchant is associated with the article”)


generating an online listing for the item in an online marketplace in response to receiving the indication; ([Claim 10] “generating an online listing for the article in an online marketplace,”)

and making the online listing accessible to a plurality of consumers in response to the approval. ([Claim 10] “the placing of the online listing making the online listing accessible to a plurality of consumers.”)

‘386 does not specifically teach alerting the merchant of the online listing; receiving, from the merchant, an approval of the online listing; Karthik teaches a tool that optimizes a user’s ability to list items on an on-line auction site. Karthik alerting the merchant of the online listing; receiving, from the merchant, an approval of the online listing: ([0046] “A recommendation can be presented, such as to the user, for revising the information” and  [0051] “receiving revised information for the product. The product can be listed on behalf of the user based on the revised information” and [0055] “The user can prearrange for some recommendations to be implemented automatically, such as merely with the user's acknowledgement or authorization”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to preview a listing, as taught by Karthik, in a system of automatic on-line auction listings, as taught by ‘386 due to predictable improvements in accuracy and effectiveness of the ultimate listing.

Regarding Claims 3, 10 and 17:
‘386 in view of Karthik teaches all of the elements of Claim 2. ‘386 also teaches: (Previously Presented) The method of claim 2, further comprising: receiving a tag identifier (ID) for a product tag attached to the item from the mobile computing device; ([Claim 10] “a product tag is attached to the article, the product tag including a tag identifier (ID), the tag ID being a unique identifier assigned to the product tag; receiving the tag ID from the mobile computing device, the tag ID being read from the product tag;.”)

and associating the tag ID with the online listing. ([Claim 10] “associating the tag ID with the online listing;”)

Regarding Claims 4, 11 and 18:
‘386 in view of Karthik teaches all of the elements of Claim 3. ‘386 also teaches: (Previously Presented) The method of claim 3, further comprising: receiving, from a point-of-sale (POS) device of the merchant, a message indicating an in- store sale of the item, the message including the tag ID read from the product tag by the POS device; ([Claim 13] “receiving, from a point-of-sale (POS) device of the merchant, a message indicating an in-store sale of the article, the message including the tag ID read from the product tag by the POS device”)

identifying the online listing based on the tag ID from the message; ([Claim 13] “identifying the online listing based on the tag ID from the message;”)


and removing the online listing from sale on the online marketplace in response to the identifying. ([Claim 13] “and removing the online listing from sale on the online marketplace.”)

Regarding Claims 5 and 12:
‘386 in view of Karthik teaches all of the elements of Claim 3. ‘386 also teaches:  (Previously Presented) The method of claim 3, further comprising: receiving, from the mobile computing device, geo-location information of the mobile computing device; ([Claim 14] “receiving, from the mobile computing device, geo-location information of the mobile computing device”)
and determining that the merchant is associated with the item by identifying the merchant using geo-fencing based on the geo-location information of the mobile computing device. ([Claim 14] “wherein determining that the merchant is associated with the article includes identifying the merchant using geo-fencing based on the geo-location information of the mobile computing device”)

Regarding Claims 6, 13 and 19:
 	‘386 in view of Karthik teaches all of the elements of Claim 3. ‘386 also teaches:  (Previously Presented) The method of claim 3, further comprising: receiving an indication of absence of the item; ([Claim 7] “receiving an indication of absence of the article”)
and changing a state of the online listing based on the indication of absence. ([Claim 7] “changing the state of the online listing based on the indication of absence.”)

Regarding Claims 7, 14 and 20:
‘386 in view of Karthik teaches all of the elements of Claim 3. ‘386 also teaches:   (Currently Amended) The method of claim 3, wherein the item is at a first location and the method further comprises: receiving an indication of absence of the item from the first location… receiving an indication of presence of the item at the first location; ([Claim 7] “receiving an indication of absence of the article”). Examiner notes that receiving an indication of absence is functionally equivalent to indication of presence since the indication (content of the notice) is nonfunctional descriptive material under MPEP 2111.05 and MPEP 2112.01(III) and is not limiting.
changing a state of the online listing from a first state to a second state… and changing the state of the online listing from the second state back to the first state. ([Claim 7] “changing the state of the online listing.”). Examiner notes that reversal of parts, duplication of parts and rearrangement of parts are all obvious variants and are not limiting under MPEP 2144.04(VI)

Claims 8, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7, 10, 13 and 14 of U.S. Patent No. 10,229,386 (‘386) in view of U.S. Patent Publication 2014/0019285 (Karthik) and further in view of U.S. Patent Publication 2005/0073406 (Easley).
Regarding Claims 8, 15 and 21:
 	‘386 in view of Karthik teaches all of the elements of Claim 3. ‘386 also teaches:   (Currently Amended) The method of claim 3, wherein the item is at a first location and the method further comprises: receiving an indication of absence of the item from the first location; ([Claim 7] “receiving an indication of absence of the article”).
 ‘386 does not specifically teach: and generating an alert in response to receiving the indication of absence of the item from the first location. Easley teaches a sensor system that uses an RFID reader and transmits an alarm if products that were previously in a location appear to be missing. Easley teaches generating an alert in response to receiving the indication of absence of the item from the first location: ([0076] “the RFID Reader data will be largely self sufficient with only alarm conditions (such as missing inventory) passed to the sensor controller for processing and storage in associated memory”). It would have been obvious to improve the online listing tool taught by ‘386 in view of Karthik by adding an alarm that is triggered by a sensor sensing missing items, as taught by Easley, due to a predictable increase in the likelihood of recovering missing items if users are contemporaneously alerted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 2 and dependent Claims 3-8 claim a method (process). Independent Claim 9 and dependent Claims 10-15 claim a system (machine). Independent Claim 16 and dependent claims 17-21 claim a medium (manufacture). 
Step 2A, prong 1:
Using Claim 2 as exemplary, Claim 2 recites (Previously Presented) A method, comprising: receiving, from a mobile computing device, product information associated with an item; receiving, from the mobile computing device, an indication of a merchant at which the item is present; generating an online listing for the item in an online marketplace in response to receiving the indication; alerting the merchant of the online listing; receiving, from the merchant, an approval of the online listing; and making the online listing accessible to a plurality of consumers in response to the approval.
For clarity Examiner has bolded the non-abstract elements.  Claim 2 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Obtaining information relating to a product, creating an online listing for the sale of a product and listing a product for sale is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Independent Claims 9 and 16 similarly recite the same abstract idea. Claim 9 also recites the non-abstract element of processor. Claim 16 also recites the non-abstract element of hardware processing circuitry (interpreted as equivalent to processor). Claims 16-21 also recites the non-abstract element of non-transitory computer readable storage medium.
Dependent Claims 3, 10 and 17 further limit the identification of the product and also contain the non-abstract element of mobile computing device and contain the same abstract idea by virtue of their dependency on Claims 2, 9 and 16, respectively.  Dependent Claims 4, 6, 7, 11, 13, 14, 18, 19 and 20 further limit the online listing and contain the same abstract idea by virtue of their dependency on Claims 2, 9 and 16, respectively.  Claims 4, 11 and 18 also contain the non-abstract element of point-of-sale (POS) device. Dependent Claims 5 and 12 further limit the merchant and also contain the non-abstract element of mobile computing device and contain the same abstract idea by virtue of their dependency on Claims 2 and 9 respectively.  Dependent Claims 8, 15 and 21 further limit the reporting related to the online listing and contain the same abstract idea by virtue of their dependency on Claims 2, 9 and 16, respectively.  
Accordingly Claims 2-21 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is a mobile computing device in Claims 2, 3, 5, 9, 10, 12, 16, and 17; a point-of-sale (POS) device in Claims 4, 11 and 18; a processor/hardware processing circuitry in Claims 9 and 16 and a non-transitory computer readable storage medium in Claims 16-21.  Applicant describes mobile computing device in the specification and describes it as a general purpose computer in [0033]. Applicant describes point-of-sale (POS) device in [0053] as a general purpose point of sale system. Applicant describes a processor/hardware processing circuitry in [0070-0076] as being a general purpose computer. Applicant describes non-transitory computer readable storage medium in [0088] and any type of computer storage. Applicant does not provide specific technical detail of any of this well known hardware and uses it for the purposes for which it is intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 2 and similarly Claims 9 and 16 are therefore directed to an abstract idea. As discussed above, dependent Claims 3-8, 10-15 and 17-21 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose mobile computing device, a point-of-sale (POS) device, a processor/hardware processing circuitry and a non-transitory computer readable storage medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 2 as a whole merely describes obtaining information relating to a product, creating an online listing for the sale of a product and listing a product for sale and is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 9 and 16 and dependent Claims 3-8, 10-15 and 17-21 recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a practical application and, when taken as a whole generally apply the abstract idea of obtaining information relating to a product, creating an online listing for the sale of a product and listing a product for sale in a computer environment and do not contain an inventive concept. Claims 2-21 are not patent eligible.

Claim Status
Regarding Claims 2-21: the prior art of record, alone or in combination, fails to disclose all of the elements of Claims 2-21 and these claims are considered novel over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687